Title: Project for Making the Rivanna River Navigable, 1771
From: House of Burgesses
To: 


                    
                        [1771?]
                    
                    Trustees. Thos. Walker, Edwd. Carter, Chas. Lewis, Nich. Lewis, Thos. Jefferson, Nich. Meriwether, John Walker, Valentine Wood, James Adams, Richd. Harvie, Roger Thompson.
                    
                        Trustees shall give them the benefit of a moiety of subscriptions till [they] shall have made thereout sum of £and another moiety till &c.
                        Shall empower them to use their names in petitions and suits, but not to be chargeable themselves.
                        Undertaker to clear passage from Rook’s ford to mouth of river.
                        Shall be 15.f. wide in all falls andf. wide in other places.
                        The passages thro’ falls and forfeet above them shall be strait, and elsewhere reasonably so as well respecting the convenience of the waterman as the labor of the undertaker.
                        There shall be no rock, gravel or other obstruction left within 21.I. of surface of water at Winter tide.
                        Winter tide to be accounted the lowest tide between 1. Jan. and 30. April.
                        Adams’s falls to be cleared by 30th. Octob. 1772.
                        The rest by 30th. Octob. 1773.
                        To be examined and received by Wm. Cabell, Jos. Cabell, James Neville, Cornelius Thomas, Bennet Henderson, Martin Key or any three, whose to be first.
                    
                 